Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

                                                Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 18th, 2021.  Claims 1, 2, and 5-7 are pending.  Claims 3 and 4 are canceled.  Claims 6 and 7 are newly added.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 6 recites the broad recitation power, and the claim also recites a supply power which is the 
Clarification is required, as the differentiation between these items is not clearly understood.

Further, as in cl. 6, the recitation “the total power” lacks proper antecedent basis and clarification is required in setting forth the actual, positive driving parameter sought.











Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


Claim(s) 1, 2, 5, and 6 is/are rejected under pre-AIA  35 U.S.C. 102a1 as being anticipated by Mendoza et al. (USPN 5,994,707), hereafter Mendoza, and further  by way of Klein et al. (USPN 6,134,011), hereafter Klein, and Buskier et al. (USPN 6,566,670), hereafter Buskier.
Mendoza discloses a modular fiber optic fluorometer and method of use thereof (abstract).  With regards to claims 1, 2, 5, Mendoza discloses replacing the first replaceable light source module by a second replaceable light source module (given by the discussion to the modular flexibility provided to the fluorometer 20, which fluorometer 20 constitutes a light source module including at least on LED 25 and at least one light guide 21 for guiding and shaping the excitation beam from the at least one LED, and at least one control unit comprising at least one memory device as in microprocessor 58 (wherein the microprocessor implicitly includes a memory therein and instructions such as is well-known in microprocessors, which are provided with a digital circuit that accepts input data and processes it according to instructions stored on its memory, and wherein Mendoza discloses the source module and frequency module are programmable; lines 1-30, col. 5, for example) and connected with LED driving circuit 52 (which includes source module 25 and frequency module 23), the at least one driving parameter set within the memory configured control one or more of a power of the light (i.e. through the driving of the source module 25), or a frequency of the light source or at least one frequency band (as in by way frequency module 23).  With regard to claim 6, Mendoza at least provides that the driving parameter set is a frequency standard for the light source module and/or for the LED and power/a supply power (given by particular programming to the frequency module and an applied power for driving the led through its driving circuit; further col. 5, for example).  Furthermore to the above, Mendoza discloses the active usage of the microprocessor in the light source 
If Mendoza is not taken as providing for replacing by a second light source module and driving such to have substantially identical emission properties of light of that of first light source module, than such a modification would have been obvious.
Mendoza provides for a light source module 20 that has replaceably-fit components (see lines 6-27, col. 4, for example) and it would have been obvious to one of ordinary skill in the art to utilize a likewise component, including a new LED with substantially identical properties as the first in situations where the first LED has broken or its lifespan expired and a likewise and new LED is required for carrying out the previous assay procedures wherein likewise driving parameters would be applied so as to return to the prior desired proper light conditions.  It is further seen that both of a wholesale replacement of the light source module 20 or particular components thereof, such as the LED, are equivocally recognized as being an obvious modification by one of ordinary skill in the art so as to replace or update non-working or expired parts and return to the desired, likewise prior operating state in order to successfully carry out subsequent assays.
Additionally, Examiner asserts that the present structural construction of the “light source module” affords the fluorometer 20 (see fig. 1B, 3C, for example) as being constituted as the claimed “light source module” and comprising those elements (i,ii) as discussed above.  The present construction of the light source module does not require 
Further, Examiner notes that Mendoza provides explicit integration of the LED with a light guiding rod and, as evidenced by Klein, integration of a light source controller into the laser source is a known obvious modification in the likewise art of optical measurement evaluations (see Klein lines 27-28, col. 5, for example).  It is additionally noted that integration of separable parts is held as an obvious engineering design choice (see also MPEP 2144.04).
Additionally, while Mendoza is provided as disclosing at least one control unit as claimed herein and as discussed in detail above in the body of the action with respect to the microprocessor 58 as well as its programmable parts (notably utilized with the source module and frequency module being programmable), further evidence is applied to show the qualifications of a microprocessor suitably providing for at least one memory device having stored thereon driving parameters for a light source.  This is given in Buskier, wherein Buskier provides that the controller includes software implemented thereon and can also store a number of preset combinations of parameters such as color of light, selected light source, etc. for easy access and selectable driving to the source (lines 35-50, col. 9, for example).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mendoza as applied to claims 1, 2, 5, and 6 above, and further in view of Garner (USPN 6,657,758).
While Mendoza discloses operations of fluorescence spectroscopy including fluorescence lifetime and phase fluorometery, and including particular pulsing of the light source and timing operation of the signal processing subcircuit in order to accurately assess the fluorescent emissions (abstract; cols. 9&10, figs. 4&5, for example).
Garner discloses a variable spectrum generator system (abstract).  Garner discloses that the invention may be used as a general light source for application of generating controlled light spectra and the spectra may be controlled in time and/or space, as well as in controlling the shape, wavelength, location and timing of the light, and may be applied for fluorescence and general light microscopy (lines 19-27, col. 4).  Garner further discloses providing optimized spectral illumination implemented by way of programming to the computer-controlled source (lines 47-55, col. 9; lines 9-27, col. 12, for example).
It would have been obvious to one of ordinary skill in the art to modify Mendoza to provide a driving parameter set comprising at least one timing program to drive the light source module through time segments such as taught by Garner in order to provide for controllably pulsing the LED at selected timings which afford an optimization to the subsequent absorption and fluorescent emission therefrom to be more accurately investigated and detected, as similarly desired in Mendoza.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 5-7 have been considered but are moot in view of the new grounds of the rejection as discussed above in view of the amendments made to the claims.
Examiner asserts that herein claims 1, 2, 5, and 6 are rejected under 35 USC 103 as being unpatentable over Mendoza and further evidenced through Klein and Buskier.
Further, while Applicant asserts that Mendoza does not disclose a control unit with a memory storing a driving parameter as recited therein, Examiner asserts that Mendoza provides for such a disclosure and such is further evidenced by way of Buskier.
As discussed above in the body of the action, Mendoza discloses at least one control unit comprising at least one memory device as in microprocessor 58 wherein the microprocessor implicitly includes a memory therein and instructions such as is well-known in microprocessors, which are provided with a digital circuit that accepts input data and processes it according to instructions stored on its memory, and wherein Mendoza discloses the source module and frequency module are programmable (lines 1-30, col. 5, for example).
Additionally, while Mendoza is provided as disclosing at least one control unit as claimed herein and as discussed in detail above in the body of the action with respect to the microprocessor 58 as well as its programmable parts (notably utilized with the source module and frequency module being programmable), further evidence is applied 
This is given in Buskier, wherein Buskier provides that the controller includes software implemented thereon and can also store a number of preset combinations of parameters such as color of light, selected light source, etc. for easy access and selectable driving to the source (lines 35-50, col. 9, for example).

Further, as discussed above, Mendoza is discussed with respect to the replacing action of a first light source module for a second light source module as well as obvious reasons therewith to one of ordinary skill in the art.

Additionally, herein, the fluorometer 20 has been characterized as the light source module (or second, replaced light source module), and such discussion is found above in the body of the action.

Evidence provided by Klein has been utilized for the integration of the control unit to the light source should Applicant intend to amend the claims physically confine the control unit, LED, and light guide as a compact, integrated/connected structure.

Newly-added claim 6 is rejected in view of Mendoza, as discussed above, noting with respect to at least a frequency standard and a power/supply power.



Further, claim 6 is rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above in the body of the action.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL N TURK/Primary Examiner, Art Unit 1798